Title: William Cranch to John Quincy Adams, 16 September 1796
From: Cranch, William
To: Adams, John Quincy


          
            My dear friend
            Washington Septr. 16. 1796.—
          
          The want of opportunity, and leisure, has a long time prevented me from writing you. The ship Mary Peggy, from Georgetown for Amsterdam has moved down & now lies in the stream opposite my house, waiting for the wind & tide. I have tried for a fortnight past to get a moment’s leisure to write you, but Messrs. Morris & Nicholson are now here and their business together with the settlement & payment of the accounts for ten large brick houses which I have built for Mr. Morris since 25th. June last, has occupied every moment of my time. I never knew what full Employment was ’till I came to this City.—
          I know nothing of Politics.— It is said & believed that the President will resign.— The two principal Candidates are the present Vice President & Mr. Jefferson.— It is thought that the district to which I belong will vote for the former, and I am led to hope that Virginia will also have a Majority in favr. of the same Candidate, notwithstanding his unpardonable Crime in repeating the odious word “Well-born” in his book upon Government.— I have often fell into Company where the Character of this Patriot has been the subject of Conversation, and the only aspertion which democratic violence could suggest was that he used the word “well-born.” The noise about the treaty has nearly subsided, and in the jacobin papers the only cant words are “British Amity,” & “exclusive Patriots.”—
          I had a letter from my Mother of the 7th. Inst. in which she says your father is well & your Mother (whose health has not been good for some time past) is getting better. Our other friends are well. My Brother Norton is like to be starved out of his parish, & will probably have to seek a living elsewhere.—
          This City is an object which undoubtedly attracts the attention of many People in Europe, and you may wish to know it’s present situation & future prospects.— It contains about 100 hansome brick houses the greatest part of which are yet unfinished & of course uninhabited. The price of Lots has been nearly stationary for 18 Months past—the average may be stated at 10 Cents per square foot by retail.— There are also about 100 decent wooden dwelling houses occupied by tradesmen.— These houses are scatter’d about over the whole face of the City and there is yet but little appearance of a

town.— The Congress has authorised a loan for the finishing the public buildings, of $300,000—on the Credit of which the Capitol has progressed considerably this season, and one wing of it (which is large enough to accommodate the Congress) will be cover’d by the end of 1797.— The Presidents house is nearly ready to receive the Roof.— The Navigation of the Patowmack is also in great forwardness, and the locks at the great falls will probably be completed in the Course of the next year.— The rise of the property here has been in some instances 2400 per Cent since 1793.—but in general it has not been so great. It is, however, clear in my opinion that any one who will purchase property here & can afford to keep it 4 or 5 years will make immense profit.— So much for City of Washington.—
          My own time has been most completely occupied, but my health & that of all my family has been perfectly good ever since I have been here. We have not had one hour’s sickness.— I have in family Mr. Eliot & his sister Betsy—Doctr. May from Boston & four servants.— My Nancy is everything I could wish or hope for, as a Wife & friend.— We have not once had the least difference of sentiment, and neither satiety nor disgust have follow’d from 18 months enjoyment. We have a boy about 9 months old, who is perfect in his limbs & shape, who is as robust a child as I ever saw—is tight & fat, his joints well Knit, & is a full blooded Yankee, begotten on the Banks of Merrimack, in Nature’s fullest Glee. He has a Countenance full of jolly smiles—his mothers forehead & Eyes, a nose compounded of the two & a mouth a little resembling his father when he smiles.— He is often passionate but very seldom cries.— Excuse the father for saying so much of a […] in whom you can have no other Interest tha[n that h]e belongs to me.—
          I intend to write a line to my dear friend your brother, but if I should not have time, please tell him I would have written. I have tried much to get some good tobacco for him, but altho’ we live in the midst of a tobacco Country, no one will take the pains to manufacture it.— I have requested a friend of mine to send to Petersburgh in Virginia, (where only the good tobacco can be had) for a Keg, but it has not arrived yet, & the ship is now sailing.
          With every wish for your happiness & that of / your amiable Brother, believe me most / sincerely & affectionately your friend
          
            W. Cranch.
          
        